DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-13, 20-23, and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al (2010/0319960) in view of Senior et al (4,378,463).
	Regarding Claim 1, Cree discloses a polymer composition (Abstract, mineral-filled halogen-free, flame-retardant composition made from or containing a mineral filler, an olefin multi-block interpolymer) comprising an olefinic polymer (Para. [0010], comprising a mineral filler, an olefin multi-block interpolymer), a flame retardant that includes a halogen-free (Para. [0010], HFFR composition) mineral filler ([0010], comprising a mineral filler, an olefin multi-block interpolymer; Para. [0012], preferably, the mineral filler should be magnesium hydroxide), and a compatibilizing agent (Para. [0010], comprising a mineral filler, an olefin multi-block interpolymer, and a polar-monomer-based compatibilizer), wherein the halogen-free (Para. 

Regarding Claim 3, modified Cree discloses the polymer composition of claim 1, wherein olefinic polymers constitute from about 20 wt. % to about 75 wt. % of the composition (Para. [0011], compositions of the present invention; Para. [0013], olefin multi-block interpolymer should be present in the range of about 20-60 weight percent).

Regarding Claim 4, modified Cree discloses the polymer composition of claim 1, wherein compatibilizing agents constitute from about 0.1 wt. % to about 6 wt. %, based on the weight of olefinic polymers in the composition (Para. [0011], compositions of the present invention; Para. 
Regarding Claim 5, modified Cree discloses the polymer composition of claim 1, wherein the olefinic polymer (Para. [0013], olefin multi-block interpolymer should be present) includes a low density polyethylene, high density polyethylene, linear low density polyethylene, propylene homopolymer, propylene copolymer (Para. [0033], olefin multi-block interpolymer can be based on polypropylene), olefin-diene copolymer, ethylene acrylic acid copolymer or a partially neutralized ionomer thereof, ethylene methacrylic acid copolymer or a partially neutralized ionomer thereof, ethylene methylacrylate copolymer, ethylene ethyl acrylate copolymer, ethylene butyl acrylate copolymer, or a combination thereof.

Regarding Claim 10, modified Cree discloses the polymer composition of claim 1, wherein the composition contains about 10,000 parts per million or less of halogens (Para. [0001], halogen-free flame retardant (“HFFR") formulations).

Regarding Claim 11, modified Cree discloses the polymer composition of claim 1, wherein the halogen-free (Para. [0010], HFFR composition) mineral filler is a metal hydroxide (Para. [0012], preferably, the mineral filler should be magnesium hydroxide).

Regarding Claim 12, modified Cree discloses the polymer composition of claim 11, wherein the metal hydroxide (Para. [0012], preferably, the mineral filler should be magnesium hydroxide) includes aluminum trihydroxide, magnesium hydroxide (Para. [0012], preferably, the mineral filler should be magnesium hydroxide), or a combination thereof.

Regarding Claim 13, modified Cree discloses the polymer composition of claim 1, wherein the mineral filler (Para. [0012], preferably, the mineral filler should be magnesium hydroxide), but fails to explicitly disclose filler is in the form of particles having a median size of from about 50 nanometers to about 3,000 nanometers. Senior teaches filler is in the form of particles having a median size of from about 50 nanometers to about 3,000 nanometers (Col. 4, Lns. 61-63, 

Regarding Claim 20, modified Cree discloses the polymer composition of claim 1, wherein the composition (Para. [0001], halogen-free flame retardant (“HFFR”) formulations) is crosslinked (Para. [0041], crosslinking of the polymers may be necessary).

Regarding Claim 21, modified Cree discloses the polymer composition of claim 1, and a cable comprising the polymer composition (Paras. [0043]-[0044], invention comprises a mineral filler and a polar-monomer grafted olefin multi-block interpolymer...invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition) of claim 1.

Regarding Claim 22, modified Cree discloses the cable of claim 21, wherein the cable includes an elongated protective member that defines a passageway for receiving one or more items, wherein the protective member includes the polymer composition (Paras. [0043]-[0044], invention comprises a mineral filler and a polar-monomer grafted olefin multi-block interpolymer...invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition: i.e., elongated protection over a cable).

Regarding Claim 23, modified Cree discloses the cable of claim 22, wherein the protective member covers one or multiple conductors (Para. [0044], invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition; i.e., elongated cable over a conductor).

Regarding Claim 26, Cree discloses the cable of claim 25, wherein the composition (Para. [0011], flexibility flame retardant polyolefin composition), but fails to explicitly disclose composition exhibits a degree of water uptake of about 5 wt.% or less after being immersed in water for seven days at a temperature of 23°C. Senior is in the field of polymer with inorganic fillers to encapsulate high voltage electrical apparatus (Abstract) and teaches composition exhibits a degree of water uptake of about 5 wt.% or less after being immersed in water for seven days at a temperature of 23°C (Col. 4, Lns. 19-21, water absorption of less than 5 percent by weight at ambient temperature for one month; Col. 7, Ln. 57, Water absorption, ASTM D570; Standard Test Method for Water Absorption of Plastics to ASTM International, Pg. 1, Header, states "Designation: D570 - 98" and Pg. 2, Col. 2, Para. [5], Ln. 1-Par. [8], Ln. 3, states “7.1...specimens shall be placed in a container of distilled water maintained at a temperature of 23 ± 1 °C...and be entirely immersed...Long-Term Immersion...specimens shall be tested as described in 7.1”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cree with the teaching of Senior to detail composition exhibits a degree of water uptake of about 5 wt.% or less after being immersed in water for seven days at a temperature of 23°C. The motivation for doing so would have been to detail the outstanding water resistance to water penetration (Senior, Col. 4, Lns. 16-18) and thereby encapsulate high voltage electrical apparatus (Abstract).

Claims 2 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Senior as applied to claims 1, 3-5, 10-13, 20-23 and 26 above, and further in view of Zhang et al (9.896.516).
Regarding Claim 2, modified Cree discloses the polymer composition of claim 1, wherein the composition exhibits a tensile elongation at break of about 100% or more as determined in accordance with ISO Test No. 527-1 (Para. [0079], Table 3, Example 14, Components... Ethylene Block Copolymer 3 35, MAH-grafted Elastomer 2 5, Ground natural magnesium hydroxide 60...Properties...Tensile Elongation at Break (%) 175 %; Para. [0059], Tensile Test (ISO 527-1...)), but fails to explicitly disclose ISO Test No. 527-1:2012 at 23°C. Celanese is in the field of ethylene 

Regarding Claim 9, modified Cree discloses the polymer composition of claim 1, wherein the composition (Para. [0011], flexibility flame retardant polyolefin composition), but fails to explicitly disclose composition contains an ethylene vinyl acetate polymer having a vinyl acetate content of from about 10 wt.% to about 38 wt.% and an ethylene vinyl acetate rubber having a vinyl acetate content of from about 38 wt.% to about 95 wt.%. Celanese is in the field of ethylene vinyl acetate polymer compositions (Abstract) and teaches composition contains an ethylene vinyl acetate polymer having a vinyl acetate content of from about 10 wt.% to about 38 wt.% and an ethylene vinyl acetate rubber having a vinyl acetate content of from about 38 wt.% to about 95 wt.% (Para. [0004], polymer composition comprises... vinyl acetate polymer having a vinyl acetate content of from about 15 wt. % to about 45 wt. %, and from about 2 wt. % to about 60 wt. % of an ethylene vinyl acetate rubber having a vinyl acetate content from about 45 wt. % to about 90 wt. %). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Celanese to detail composition contains an ethylene vinyl acetate polymer having a vinyl acetate content of from about 10 wt. % to about 38 wt. % and an ethylene vinyl acetate rubber having a vinyl acetate content of from about 38 wt. % to about 95 wt. %. The motivation for doing so would have been to choose the vinyl acetate .

Claims 6-7, 14-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Senior (cited above) as applied to claims 1, 3-5, 10-13, 20-23, and 26 above, and further in view of Pinacci et al (2005/0205290).
Regarding Claim 6, modified Cree discloses the polymer composition of claim 1, wherein the olefinic polymer (Para. [0033], olefin multi-block interpolymer can be based on polypropylene), but fails to explicitly disclose polymer includes an ethylene vinyl acetate polymer. Pinacci is in the field of fire resistant coatings for cables made from polymers (Abstract) and teaches polymer includes an ethylene vinyl acetate polymer (Para. [0053], Specific examples of organic polymers...Ethylene/vinyl acetate copolymer (EVA) is particularly preferred). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Pinacci to detail polymer includes an ethylene vinyl acetate polymer. The motivation for doing so would have been to have a polymer in the right temperature combustion range (Pinacci, Para. [0020]) and thereby create a fire resistance coating for a cable (Pinacci, Para. [0019]).

Regarding Claim 7, modified Cree discloses the polymer composition of claim 6, but fails to explicitly disclose wherein the ethylene vinyl acetate polymer has a vinyl acetate content of from about 10 wt.% to about 45 wt.%. Pinacci teaches wherein the ethylene vinyl acetate polymer has a vinyl acetate content of from about 10 wt. % to about 45 wt. % (Para. [0133], Table 1, ethylene-vinyl acetate copolymer containing 40 wt. % vinyl acetate). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Pinacci to detail wherein the ethylene vinyl acetate polymer has a vinyl acetate content of from about 10 wt.% to about 45 wt.%. The motivation for doing so would have been to detail the copolymer used in the right temperature combustion range (Pinacci, Para. [0020]) and thereby create a fire resistance coating for a cable (Pinacci, Para. [0019]).



Regarding Claim 15, modified Cree discloses the polymer composition of claim 1, wherein the compatibilizing agent (Para. [0010], comprising a mineral filler, an olefin multi-block interpolymer, and a polar-monomer-based compatibilizer), but fails to explicitly disclose agent includes a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms. Pinacci is in the field of fire resistant coatings for cables made from polymers (Abstract) and teaches agent includes a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms (Para. [0104], Processing aids usually added to the composition according to the present invention are, for example, calcium stearate, zinc stearate, stearic acid). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Pinacci to detail agent includes a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms. The motivation for doing so would have been to include a material to aid in the processing (Pinacci, Para. [0104]) and thereby blend two or more immiscible polymers to form a stable blend and improve mechanical properties (Cree, Para. [0038]).
Regarding Claim 16, modified Cree discloses the polymer composition of claim 15, but fails to explicitly disclose wherein the fatty acid includes auric acid, myristic acid, behenic acid, 

Regarding Claim 17, modified Cree discloses the polymer composition of claim 1, wherein the compatibilizing agent (Para. [0010], comprising a mineral filler, an olefin multi-block interpolymer, and a polar-monomer-based compatibilizer), but fails to explicitly disclose agent includes a salt of a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms. Pinacci is in the field of fire resistant coatings for cables made from polymers (Abstract) and teaches agent includes a salt of a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms (Para. [0104], Processing aids usually added to the composition according to the present invention are, for example, calcium stearate, zinc stearate). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Pinacci to detail agent includes a salt of a fatty acid having a carbon chain length of from about 8 to 22 carbon atoms. The motivation for doing so would have been to include a material to aid in the processing (Pinacci, Para. [0104]) and thereby blend two or more immiscible polymers to form a stable blend and improve mechanical properties (Cree, Para. [0038]).



Regarding Claim 19, modified Cree discloses the polymer composition of claim 18, but fails to explicitly disclose wherein the salt includes zinc stearate, aluminum stearate, magnesium stearate, calcium stearate, sodium stearate, lithium stearate, or a combination thereof. Pinacci teaches wherein the salt includes zinc stearate (Para. [0104], Processing aids usually added to the composition according to the present invention are, for example, calcium stearate, zinc stearate), aluminum stearate, magnesium stearate, calcium stearate (Para. [0104], Processing aids usually added to the composition according to the present invention are, for example, calcium stearate, zinc stearate), sodium stearate, lithium stearate, or a combination thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Pinacci to detail wherein the salt includes zinc stearate, calcium stearate. The motivation for doing so would have been to include a material to aid in the processing (Pinacci, Para. [0104]) and thereby blend two or more immiscible polymers to form a stable blend and improve mechanical properties (Cree, Para. [0038]).

Regarding Claim 24, modified Cree discloses the cable of claim 23, wherein the conductors (Para. [0044], invention is a cable comprising one or more electrical conductors), but fails to explicitly disclose conductors include copper wire. Pinacci is in the field of fire resistant coatings for cables made from polymers (Abstract) and teaches conductors include copper wire (Para. [0125], FIG. 4, conductor 12 generally consists of metal wires, preferably of copper). It would .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree in view of Senior (cited above) and Pinacci (cited above) as applied to claims 6-7, 14-19, and 24 above, and further in view of Zhang (9,896,576).
Regarding Claim 8, modified Cree discloses the polymer composition of claim 6, wherein the ethylene vinyl acetate polymer has a melt flow index of from about 0.1 to about 30 g/10 min (Para. [0052], ethylene vinyl acetate (EVA) copolymer had a melt index 6 grams per 10 minutes), but fails to explicitly disclose wherein the ethylene vinyl acetate polymer has a melt flow index of from about 0.1 to about 30 g/10 min as determined in accordance with ASTM D1238-13 at a temperature of 190°C and a load of 2.16 kilograms. Celanese is in the field of ethylene vinyl acetate polymer compositions (Abstract) and teaches wherein the ethylene vinyl acetate polymer has a melt flow index of from about 0.1 to about 30 g/10 min as determined in accordance with ASTM D1238-13 at a temperature of 190°C and a load of 2.16 kilograms (Para. [0016], melt flow index of the ethylene vinyl acetate polymer may range from about 0.5 to about 100 g/10 min....as determined in accordance with ASTM D1238-13 at a temperature of 190°C. and a load of 2.16 kilograms). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Cree with the teaching of Celanese to detail wherein the ethylene vinyl acetate polymer has a melt flow index of from about 0.1 to about 30 g/10 min as determined in accordance with ASTM D1238-13 at a temperature of 190°C and a load of 2.16 kilograms. The motivation for doing so would have been to choose the melt flow index of the polymer and thereby have a composition with a reduced tendency to kink (Celanese, Para. [0011]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Pinacci (cited above).
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Zhang (cited above).
Regarding Claim 29, Cree discloses the cable of claim 25, wherein the composition (Para. [0011], flexibility flame retardant polyolefin composition) exhibits a tensile elongation at break of about 100% or more as determined in accordance with ISO Test No. 527-1 (Para. [0079], Table 3, Example 14 Components: Ethylene Block Copolymer 3 35, MAH-grafted Elastomer 2 5, Ground natural magnesium hydroxide 60, Tensile Elongation at Break (%) 175; Para. [0059], Tensile Test (ISO 527-1)), but fails to explicitly disclose ISO Test No. 527-1:2012 at 23°C. Celanese is in the field of ethylene vinyl acetate polymer compositions (Abstract) and teaches ISO Test No. 527-1 at 23°C (Para. [0047], tested according to ISO Test No. 527...temperature may be 23° C). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cree with the teaching of Celanese to detail ISO Test No. 527-1 at 23°C. The motivation for doing so would have been to detail the tensile property testing parameters (Celanese, Para. [0047]) and thereby provide details on the composition. It would have been obvious to one of ordinary skill in the art at the time the invention was made to detail modify Cree with the teaching of Celanese to detail ISO Test No. 527-1:2012, since it was known in the art that 2012 is the most recent year of issuance for ISO Test No. 527-1 and for the purpose of current testing specifications, it would be used. The motivation for doing so would have been to use the current testing guidelines and thereby have accurate results.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cree et al (cited above).
Regarding Claim 25, Cree discloses a cable that includes an elongated protective member (Para. [0011], flexibility flame retardant polyolefin composition having deformation resistance...wire and cable accessories, insulation, jackets, sheaths, and over sheaths; Para. [0044], invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition; i.e., elongated protection over a cable) that defines a passageway for receiving one or more items (Para. [0044], invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition), wherein the protective member includes the polymer composition comprising an olefinic polymer (Paras. [0043]-[0044], invention comprises a mineral filler and a polar-monomer grafted olefin multi-block interpolymer...invention is a cable comprising one or more electrical conductors...surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition), a flame retardant that includes a halogen-free mineral filler (Para. [0010], HFFR composition...comprising a mineral filler, an olefin multi-block interpolymer; Para. [0012], preferably, the mineral filler should be magnesium hydroxide), and a compatibilizing agent (Para. 

Regarding Claim 27, Cree discloses the cable of claim 25, wherein the protective member covers one or multiple conductors (Paras. [0043]-[0044], invention comprises a mineral filler and a polar-monomer grafted olefin multi-block interpolymer...invention is a cable comprising one or more electrical conductors surrounded by a flame retardant layer comprising the halogen-free flame-retardant composition).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc